Citation Nr: 0512768	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  99-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Arthur Kaufman, representative



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from October 1967 to August 
1970, including service in the Republic of Vietnam from May 
1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action by the RO 
that denied service connection for PTSD.  

In May 1999, the veteran appointe an individual employed by 
Insuring Assistance, Inc., as his representative.  That 
individual is recognized as the veteran's representative for 
purposes of this claim in accordance with 38 C.F.R. § 20.605 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that he has PTSD as a result of his 
experiences in Vietnam to include "limited combat" with the 
enemy.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

A review of the service medical records reveal that the 
veteran was treated in August 1968 after he injured his left 
foot "last night during attack".  In the Board's opinion, 
this notation indicates that the veteran did in fact engage 
in combat with the enemy while serving in Vietnam.  See 
Sizemore v. Principi, 18 Vet. App. 254 (2004).  It is further 
noted that the service medical records show that veteran was 
seen on two occasions in November 1969 for anxiety.  

Review of the post service medical records reveal treatment 
beginning in the late 1980s for psychiatric symptoms with 
diagnoses that include PTSD, anxiety disorder, dysthymia, 
mixed personality disorder with schizoid and paranoid 
features.  He has never been afforded a VA psychiatric 
examination to determine the nature and etiology of his 
psychiatric disability.  Such an examination is needed to 
clarify whether the veteran currently meets the criteria for 
a diagnosis of PTSD, attributable to inservice stressors.  
38 U.S.C.A. § 5103A(d) (West 2004).

This case is therefore REMANDED for the following action:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of the his current psychiatric 
disorder, especially whether he meets the 
criteria for a diagnosis of PTSD.  Send 
the claims folder to the examiner for 
review and the examiner should state that 
the claims folder has been reviewed.  If 
the examiner finds that the veteran meets 
the criteria for a diagnosis of PTSD, the 
examiner should specify the supporting 
stressors.  If the veteran does not meet 
the criteria for the diagnosis of PTSD, 
the examiner should note the criteria 
that are not met.  If an acquired 
psychiatric disability other than PTSD is 
diagnosed, the examiner should render an 
opinion with rationale as to whether it 
is at least as likely as not that the 
psychiatric disability diagnosed on the 
examination is related to the anxiety 
symptoms noted in November 1969 during 
service.  

2.  Then re-adjudicate claim for service 
connection for PTSD.  If the benefit 
sought remains denied the veteran should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


